Citation Nr: 1445311	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-08 607	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for bronchitis.  

3.  Entitlement to service connection for hearing loss of the right ear.  

4.  Entitlement to a rating in excess of 50 percent for migraine headaches.  

5.  Entitlement to a rating in excess of 10 percent for facial twitch.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, his grandmother, and two former supervisors


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to February 1994.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from August 2003, November 2008, September 2010 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The RO denied the Veteran's claim for a rating in excess of 30 percent for migraine headaches in the August 2003 rating decision.  By way of a June 2005 rating decision, the RO increased the disability rating for the migraine headaches to 50 percent disabling, effective July 9, 2001.  In a December 2006 rating decision, the RO granted service connection for the Veteran's facial twitching and evaluated it as noncompensably disabling and combined it with the already service-connected migraine headaches.  In December 2007, the RO granted a separate compensable rating of 10 percent for the service-connected facial twitching.  The rating for the migraine headaches is an issue on appeal from the August 2003 decision.

The November 2008 rating decision denied a rating in excess of 10 percent for the facial twitch, as well as a rating in excess of 30 percent for major depressive disorder.  In the September 2010 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  Finally, in the December 2010 rating decision, the RO denied the Veteran's petition to reopen claims of service connection for a sinus condition and bronchitis on the basis that the evidence was not new and material.  After receiving notice of these determinations, the Veteran perfected separate but timely appeals with respect to the aforementioned denials.  

In an August 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the Louisville RO.  In an April 2013 letter, the RO notified the Veteran as to the date, time, and location of his hearing.  The letter also provided the Veteran with the option to request a different type of hearing or withdraw his hearing request altogether.  In correspondence dated in May 2013, the Veteran withdrew his request for a hearing.  See 38 C.F.R. §20.702(e) (a request for a hearing may be withdrawn by the appellant at any time before the date of the hearing).  The Board observes, however, that the Veteran, his wife, his grandmother, and two former supervisors provided sworn testimony during a hearing before an RO hearing officer in September 2005.  A transcript of this hearing is of record and has been reviewed.  (The hearing addressed, among other things, issues that were later decided by the Board in an April 2010 decision.  The rating for migraine headaches was not decided in April 2010 and still remains on appeal.)

In January 2013, the Veteran, through his representative, filed a motion to advance his appeal due to financial hardship.  His appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c)(2013) and 38 U.S.C.A. § 7107(a)(2) (West 2002).  

This matter was previously before the Board in December 2013 at which time the claims of service connection for sinusitis and bronchitis were reopened.  The underlying question of service connection, as well as the ratings for headaches and facial twitch and the claim of service connection for right ear hearing loss were remanded for additional development.  Other claims previously developed for appellate review were finally decided by the Board.

(The issues of entitlement to service connection for sinusitis and bronchitis are addressed in the remand that follows the decision below.)



FINDINGS OF FACT

1.  The Veteran's right ear hearing loss existed prior to his period of active service and was not aggravated as a result of such service.  

2.  The Veteran's service-connected facial twitch/tic has not been manifested by more than moderate symptoms.

3.  The Veteran's service-connected migraine headaches disability has been assigned a 50 percent rating, which is the maximum schedular rating authorized for headaches under Diagnostic Code 8100.  Referral for extraschedular consideration is not warranted.


CONCLUSIONS OF LAW

1.  Any pre-existing right ear hearing loss was not aggravated by active military service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2013).  

2.  The criteria for a rating in excess of 10 percent for facial twitch have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.27, 4.124a, Diagnostic Code 8103 (2013).  

3.  The criteria for a disability rating greater than 50 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.14, 4.21, 4.124a, Diagnostic Code 8100 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In letters dated in September 2004, June 2006, June 2007, January 2009, and August 2010 VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  In addition, in each letter, the RO advised the Veteran of the additional notification requirements imposed by the Court in Dingess/Hartmen v. Nicholson, 19 Vet. App. 473 (2006).  In particular, the June 2006, June 2007, and January 2009 correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorders.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  In addition, through the August 2010 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim of service connection hearing loss.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action with respect to the issues decided herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  His service treatment records as well as all identified and available private and VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claims adjudicated herein.  Pursuant to the December 2013 remand directives, the Veteran's outstanding VA treatment records generated at the VA Medical Center (VAMC) in Louisville, Kentucky, and dated from April 2012 to the present, were associated with the Virtual VA claims folder and were reviewed by the RO and the Board in connection with the Veteran's claims.  In addition, attempts were made to retrieve the Veteran's private treatment records from his primary care provider, Dr. E.G.  In a January 2014 letter, the Appeals Management Center (AMC) asked the Veteran to complete the VA Form 21-4142 Authorization and Consent to Release Information forms for this physician.  It does not appear that the Veteran completed the necessary forms.  If there is additional available evidence to help substantiate the Veteran's claim, the RO cannot obtain these records without further assistance from the Veteran.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit an additional VA Form 21-4142 for treatment received with Dr. E.G. and did not otherwise respond to the January 2014 letter, any further efforts to obtain treatment records from Dr. E.G. would be futile.  38 C.F.R. § 3.159(c)(2).  
Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claims decided herein that need to be obtained.  In addition, the Veteran had the opportunity to testify before the Board in June 2013, but withdrew his hearing request before the date of the hearing.  

The Veteran has also been afforded VA medical examinations for his claimed disorders on several occasions, most recently in February 2014 in connection with his claims for service connection for right ear hearing loss, and April 2014 for his service-connected facial twitch.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on physical examinations of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims herein decided has been met.  38 C.F.R. § 3.159(c)(4).  

Service Connection - Right Ear Hearing Loss

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2013).  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2013).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2013).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Certain diseases, to include organic diseases of the nervous system, such as sensorineural hearing loss, may be presumed to have been incurred in or aggravated during service when manifest to a compensable degree within one year of discharge from qualifying service.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2013).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran currently seeks entitlement to service connection for hearing loss in his right ear.  It is undisputed that the Veteran is currently diagnosed with sensorineural hearing loss in his right ear.  At the December 2010 VA audiological examination, the Veteran's audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
50
55
LEFT
20
15
20
25
25

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  The Veteran was diagnosed with normal to moderately severe sensorineural hearing loss in the right ear.  These findings meet the requirements of 38 C.F.R. § 3.385 (2013).  

Turning to the service treatment records, while the clinical evaluation of the Veteran's ears and drums was shown to be normal at the January 1990 enlistment examination, on the authorized audiological evaluation, pure tone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
30
40
LEFT
0
0
0
20
0

Although the Veteran's right ear hearing loss was not considered to be disabling, and he was found to be qualified for basic training and active service, the audiological evaluation does reflect a hearing loss disability in the right ear.  See 38 C.F.R. § 3.385 (2013).  As such, the Board finds that his right ear hearing loss existed prior to service. Consequently, the relevant inquiry is whether the Veteran's right ear hearing loss was aggravated during active duty service.  

The remainder of the Veteran's service treatment records is absent for any complaints or signs of hearing problems.  The audiometric findings from the February 1992 Reference Audiogram were similar to the findings at enlistment.  At the December 1993 separation examination, although the clinical evaluation of the Veteran's ears, nose and throat was shown to be normal, he did report a history of ear, nose or throat trouble on his medical history report.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
30
35
LEFT
15
10
5
5
10

The relevant post-service treatment records consist of the December 2010, February 2012, and February 2014 VA examination reports.  Although the evidence of record also contains VA outpatient treatment records dated from May 1997 to December 2013, these records are negative for any complaints of, or treatment for hearing problems.  

At the December 2010 VA examination, the Veteran once again described his in-service exposure to noises and sounds emitted on aircraft carriers and by jet aircraft during his period of service in the U.S. Navy.  He also reported to have noise exposure while working in a "shingle factory for 2 years" after service.  According to the Veteran, he always wore hearing protection when necessary both during service and afterwards.  The Veteran also relayed a history of childhood ear infections.  Based on the December 2010 audiometric findings, the VA examiner diagnosed the Veteran with normal to moderately severe sensorineural hearing in the right ear and determined that his hearing loss did not undergo an increase beyond the normal progression of the disease while on active duty.  The VA examiner also concluded that the right ear hearing loss was not permanently aggravated by military noise exposure.  In reaching this conclusion, the VA examiner referenced the Veteran's audiometric findings at enlistment and noted that the right ear auditory thresholds in the 3000 and 4000 frequency range was 30 and 40 decibels, respectively.  She also referenced the Veteran's audiometric finding at separation and noted that his right ear auditory thresholds were shown to be 30 and 35 decibels at frequencies 3000 and 4000 Hertz.  

The Veteran underwent another audiological evaluation in February 2012, and based on these audiometric findings, the VA audiologist, K.F., diagnosed the Veteran with having sensorineural hearing loss in the right ear.  According to the VA examiner, the Veteran's hearing loss existed prior to service but was not aggravated beyond normal progression in service.  In her rationale, this examiner also referenced the January 1990 audiometric findings and noted that the Veteran's right ear auditory threshold in the frequency 4000 Hertz was 40 decibels thereby reflecting mild hearing loss.  Although the explanation provided the reasoning as to why the examiner determined that the Veteran's hearing loss existed prior to service, it does not offer any type of explanation for why his pre-existing hearing loss was not aggravated beyond normal progression in service.  Indeed, the VA examiner did not provide a rationale or reason in support of this conclusion.  

In February 2014, the Veteran's claims file was referred to the same VA audiologist who evaluated him in February 2012 for an addendum opinion.  In her addendum opinion, the VA audiologist, K.F., reviewed the Veteran's service treatment records, and concluded once again that the Veteran's right ear hearing loss, which existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  In reaching this conclusion, the VA audiologist relied on the in-service audiometric findings which were clear for any demonstration of significant standard threshold shifts in the right ear during active duty.  Specifically, she noted that reports of the January 1990 enlistment examination and December 1993 separation examination revealed a mild level of hearing loss between the frequencies 3000 and 4000 Hertz in the right ear.  According to the VA audiologist, when reviewing the audiometric findings, there was no significant threshold shift between the frequencies 500 to 4000 Hertz in the right ear at the time of his separation from the military as compared to the results at the time of his enlistment examination.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for his right ear hearing loss.  As discussed above, the Board finds that the Veteran's right ear hearing loss existed prior to service and was not aggravated by his period active duty.  In this regard, the Board notes that there is sufficient medical evidence indicating that the Veteran's right ear hearing loss preexisted his period of active duty.  (It was shown on entry at his enlistment examination.)  As previously mentioned, the Veteran's auditory threshold in the right ear at the frequency 4000 Hertz was 40 decibels, and thus met the criteria for hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2013).  

Based on a review of the evidence, the Board concludes that the Veteran's pre-existing right ear hearing loss was not aggravated during active military service.  In this regard, the Board finds the February 2012 VA examination, in conjunction with the February 2014 VA medical opinion, to be probative as these reports, collectively, include an audiological examination of the Veteran, a review of the Veteran's claims file, and clear opinions concerning whether the Veteran's pre-existing disorder was aggravated by service.  In addition, the VA audiologist took into consideration the pertinent treatment records, and based her opinion on relevant facts and offered a thorough rationale for the opinions reached, which is supported by the evidence of record.  The VA audiologist explained that when comparing the Veteran's examination reports at enlistment and separation, there was no evidence of a significant threshold shift in the Veteran's auditory thresholds in the right ear.  The examiner specifically noted the audiometric findings at the enlistment and separation examinations and found no significant threshold shift at frequencies ranging from 500 to 4000 Hertz in the right ear "from the time of separation from the military as compared to results from the time of enlistment in the military."  

In short, the Board finds that the competent evidence, in the form of the February 2012 and February 2014 audiological reports, demonstrate that aggravation of the Veteran's pre-existing right ear hearing loss did not take place during service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2013); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (the mere occurrence of symptoms, in the absence of a demonstrated increase in the underlying severity, does not constitute aggravation of the disability).  

In reaching this determination, the Board has also considered the lay statements of record.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, however, although the Veteran is competent to describe observable symptoms of hearing loss, he is not competent to comment on the etiology of such a disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between a current hearing disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms of hearing loss because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between his current right ear hearing disorder and service do not constitute competent medical evidence on which the Board can make a service connection determination.  

Based on the foregoing, the Board finds that the Veteran's right ear hearing loss existed prior to service and was not aggravated by service.  Thus, the Veteran's claim is denied.  

The Board notes that under the provisions of 38 U.S.C.A. §5107(b), the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, in this case, the preponderance of the evidence is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Veteran's claim of entitlement to service connection for right ear hearing loss is denied.  

Rating Claims

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the Court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3 (2013).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

A.  Facial Twitch

The RO has evaluated the Veteran's facial twitch under 38 C.F.R. § 4.124a, Diagnostic Code 8103.  This diagnostic code indicates that the facial twitching was being evaluated, by analogy, to a convulsive tic.  See 38 C.F.R. §§ 4.20 and 4.27 (2013).  Under Diagnostic Code 8103, a convulsive tic warrants a noncompensable rating when mild, a 10 percent rating when moderate, and a 30 percent rating when severe.  A note to Diagnostic Code 8103 indicates that the rating depends on frequency, severity, and muscle groups involved.  38 C.F.R. § 4.124a, Diagnostic Code 8103.  

The words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a rating in excess of 10 percent for his service-connected facial twitch.  

VA treatment records dated in April 2002 and August 2002 reflect the Veteran's complaints of a twitching sensation on the right side of his face, which reportedly occurs on a daily basis, especially whenever he experiences a headache.  

During his September 2005 personal hearing before the RO, the Veteran testified that he had experienced a twitching sensation in the right side of his face since service.  He further testified that he experiences this sensation on a regular basis.  The Veteran's wife also testified that she noticed the Veteran's facial twitch whenever he experienced a headache.  See Hearing Transcript, pp. 14-15.  

At the October 2005 VA examination in connection with his service-connected migraines, the Veteran reported a history of recurrent headaches that come and go three or four times a week.  He also described a twitching sensation around the right side of his face near his mouth whenever he experiences these headaches.  According to the Veteran, the twitching occurs on an intermittent basis for a few hours, and then subsides.  Upon physical examination of the Veteran, the examiner noted that the Veteran was under no current treatment for any twitching, and this has reportedly been witnessed by his co-workers.  The examiner did not observe any objective signs of twitching, and further described the Veteran's cranial nerves as intact.  The examiner further noted that the Veteran's visual fields, extraocular movements, reflexes, facial movements and auditory system were shown to be normal.  Further neurological testing of the Veteran was absent any abnormalities.  Based on his evaluation of the Veteran, the examiner diagnosed him with having migraine headaches with facial twitching.  

Treatment records issued at Louisville Neurology Associates, and dated from October 2006 to August 2007, reflect that the Veteran presented on a regular basis with complaints of intermittent numbness and twitching on the right side of his face, especially around his lips, which continue for minutes at a time in duration.  It was noted that the Veteran had been taking medication, to include Elavil, Depakote, Topiramate, Trileptal, Namenda and Gabitril without effect.  Neurological evaluations conducted during these visits were absent any abnormalities, and although the Veteran was assessed with having a benign essential tremor during several of these evaluations, it appears this diagnosis was attributed to a mild bilateral postural tremor in his extremities rather than his face.  

At the October 2008 VA examination, the Veteran reported a history of facial twitches associated with his migraine headaches.  According to the Veteran, he experiences a twitching sensation on a regular basis, which interferes with his speech and worsens whenever he experiences a migraine.  The Veteran states that he has trouble expressing his words when his face is twitching.  He reportedly takes medication for the twitching sensation but could not recall the name of this medication.  On examination, neurological and musculoskeletal findings were shown to be normal, and the examiner observed no indication or signs of atrophy, muscle spasms or muscle abnormalities nor any signs of facial muscle twitching.  Although the examiner observed decreased sensation to light touch in the left medial foot, and decreased vibration in the left great toe, he attributed this to a left ankle injury and the subsequent surgery the Veteran underwent on this joint.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed him with having facial twitch/tic associated with migraine headaches and noted that this reportedly affects his ability to speak with people as he has trouble getting his words out.  

The Veteran was afforded another VA examination in April 2014, at which time the examiner reviewed his claims file, and interviewed him regarding his medical history.  The examiner noted that the Veteran reportedly notices his facial twitch whenever he experiences a 'severe' headache and/or misses taking his medication.  According to the examiner, the Veteran did not have, and had never been diagnosed with having, a central nervous system (CNS) condition.  The examiner further detected no muscle weakness in the upper and/or lower extremities, nor any signs of a pharynx, larynx, and/or swallowing condition.  Upon conducting a neurological evaluation of the Veteran, the examiner described the Veteran's speech and gait as normal, and further noted that his muscle strength and deep tendon reflexes were shown to be normal (5/5) in all upper and lower extremities bilaterally.  The examiner observed no muscle atrophy attributable to a CNS condition, and further noted no signs of muscle weakness in the upper and lower extremities.  Based on her examination of the Veteran, the examiner determined that the evaluation was absent any neurological abnormalities, as the neurological findings were normal, and further concluded there to be no currently diagnosed facial twitching/tic condition since the Veteran first reported these symptoms in April 2002.  According to the examiner, all post-April 2002 examinations (performed by neurology specialists) have clearly documented the absence of a tic/twitch on examination, and revealed a normal motor and sensory examination.  The examiner further noted that the current etiology of any subjective twitch "is that of a questionable facial sensory or motor component related to his known, service connected migraine headaches."   The examiner concluded that in the absence of any neurological findings and deficits on current examination, it is outside her scope "to comment on any frequency, severity of symptoms or muscle groups involved with the claimed facial twitching."  

The Board finds that when the frequency, severity, and the location are considered, the criteria for an evaluation in excess of 10 percent for the Veteran's facial twitch have not been met.  Both VA and private examiners have repeatedly observed no signs of a facial twitch upon evaluating the Veteran.  Although the Veteran has described his facial twitch as severe in nature, and has reported to experience these symptoms regularly - and especially associated with his migraine headaches, evaluations of his face have always been absent any neurological abnormalities, and none of his treatment providers has ever observed objective signs of a facial muscle twitch when evaluating the Veteran.  Indeed, the October 2008 VA examiner detected no indications or signs of atrophy, spasm or other muscle abnormalities, and further noted no signs of facial muscle twitching when evaluating the Veteran.  In addition, evaluations conducted at Louisville Neurology Associates were always absent any signs of twitching or tremors in the face.  Indeed, during these treatment visits, the Veteran's physician consistently noted that the Veteran's visual fields were full to confrontation bilaterally, and described his extraocular movements as intact, and his face as symmetric with normal sensation.  Although the Veteran was diagnosed with having a benign essential tremor at these visits, this appears to be associated with objective findings of a mild bilateral postural tremor that was detected upon evaluation of the Veteran's motor strength in his upper and lower extremities.  Furthermore, the April 2014 VA examiner, upon evaluating the Veteran and reviewing his medical records, found no documented evidence or objective signs of a facial twitch, and determined there to be no currently diagnosed facial twitch.  In the absence of any signs of neurologic impairment, and indeed a diagnosed facial twitch, the criteria for a higher rating for the service-connected disability are not met.  

In reaching this conclusion, the Board acknowledges the Veteran's belief that the symptoms associated with his facial twitch are more severe than reflected by the current disability rating.  The Board finds that the Veteran is certainly competent to discuss the severity of his symptomatology.  As a lay person, however, the Board gives more weight to the specific objective findings obtained through specialized testing and physical examinations.  Such matters require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this situation, we have the Veteran's lay assertions versus three VA examinations, as well as numerous private treatment reports issued at Louisville Neurology Associates which refute his statements.  

Therefore, the Board finds that the criteria for a rating in excess of 10 percent for facial twitch have not been met.  As noted above, given the absence of a constant problem, his twitch cannot be better characterized by "severe" disability.  Thus, the Veteran does not qualify for a higher rating under Diagnostic Code 8103.  The preponderance of the evidence is against the claim.

Although a case may be referred to the Director, Compensation and Pension Service, for consideration of an extraschedular rating, see 38 C.F.R. § 3.321(b)(1) (2013), referral requires that there be symptoms not contemplated by the rating criteria.  Here, all symptoms and resultant debility are specifically contemplated by the criteria for the rating that the Veteran is already receiving.  Consequently, referral under § 3.321(b)(1) is not warranted.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

B.  Migraine Headaches

In the May 2001 rating decision, the RO found that there was competent medical evidence of record which showed that the Veteran's migraine headaches began in active service.  Thus, the RO granted service connection for this disorder and evaluated a 30 percent rating, effective October 17, 1996, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  In July 2001 the Veteran contended that his disabilities had worsened and sought a higher disability rating for this disorder.  Based on the medical evidence received, as well as statements submitted by the Veteran's friends, family members and co-workers, the RO increased the disability rating for the service-connected migraine headaches to 50 percent, effective July 9, 2001.  

At the October 2005 VA examination, the Veteran reported experiencing migraine headaches three or four times a week and stated that he takes medication in the form of topiramate to help alleviate his symptoms, although it does not help much.  According to the Veteran, his pain lasts about a day or so in duration, and is accompanied by occasional nausea.  On a scale of one to ten (with one being the least level of pain and ten being the highest), the Veteran rated his pain level at a 10.  Neurological evaluation of the Veteran was negative for any abnormalities, and the examiner specifically noted no abnormalities when evaluating the Veteran's visual fields, extraocular movements, reflexes, facial movements and auditory system.  The examiner further noted that finger-to-nose testing was normal, and observed no facial fasciculations.   

During a May 2007 treatment visit at Louisville Neurology Associates, the Veteran's neurologist, J.M., M.D., noted that the Veteran reported a history of ongoing headaches since 1992 that occur during the morning hours without a positional component.  It was noted that medications such as Elavil, Depakote and topiramate had not helped, but Maxalt did appear to help alleviate some of his symptoms.  According to the Veteran, although the Maxalt helps, he still experiences headaches three times a week.  Upon conducting a neurological evaluation of the Veteran, Dr. M. noted that the Veteran's speech was fluent without dysarthria, and described his attention, memory, repetition, naming and calculation abilities as intact.  Dr. M. further noted that the Veteran's visual fields were full to confrontation bilaterally, and his pupils were equal, round and reactive to light and accommodation.  In addition, the Veteran's extraocular movements were intact and his face was symmetric with normal sensation.  Based on his evaluation of the Veteran, Dr. M. diagnosed the Veteran with having headaches that continued to be a problem, and recommended that the Veteran start taking the medication Zonegran.  

At the October 2008 VA examination, the Veteran reported to experience migraine headaches that had worsened throughout the years, and occurred three to four times a week, usually beginning in the mornings.  The Veteran described a tingling sensation in his temples before the onset of his headaches, and noted that the headaches last for 24 hours in duration and occur about twice a week.  According to the Veteran, the headaches used to begin in the back of his head, but had recently started in the mid-forehead region.  The Veteran reported experiencing difficulty focusing his eyes, nausea, and problems with photophobia and phonophobia during these headaches.  The Veteran further stated that although taking a warm shower once he takes his medication helps alleviate these symptoms for a short while, he cannot fall asleep while experiencing one of his migraines.  According to the Veteran, if his headaches have their onset at work, he usually has to sit and rest when he arrives home, and he reportedly left work early three or four times in the last four months as a result of his headaches.  He further noted that he had taken days off from work as a result of his headaches, but did not specify as to the number of days he had missed.  The Veteran reported avoiding interaction with his family when enduring a headache, and stated that he usually goes to a dark room where he can rest three or four times a week if his headaches have their onset at home.  Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with having migraine headaches, and noted that this disorder not only resulted in the Veteran experiencing pain, but also resulted in slowing the Veteran down while he is at work, and increased absenteeism.  The examiner further noted that the Veteran's headaches had a moderate effect on his ability to drive, a severe effect on his ability to shop, and prevented him from exercising, completing his chores, participating in recreational and sport activities, and traveling altogether.  

The Veteran was afforded another VA examination in April 2011, at which time he reported experiencing headaches on a daily basis that can last three to twenty-four hours in duration.  The Veteran reported taking Motrin and added that he had recently started taking Imitrex as well.  According to the Veteran, his headaches start in the back of his head and work their way to the front, and cause him to experience photophobia, phonophobia, nausea, and difficulty concentrating.  He also reported experiencing dizziness and slurred speech as well as difficulty sleeping when experiencing one of his headaches.  The Veteran noted that he sees his primary care physician on a monthly basis for his headaches, and his symptoms had improved since their onset.  He reported having migraine headaches on a weekly basis, and noted that less than half of these attacks were prostrating.  It was noted that he took Motrin and Imitrex to help alleviate his symptoms.  On physical examination, the examiner noted that the Veteran's fundoscopic and cerebellar examinations were normal, and described his cranial nerves as intact.  The examiner further noted no signs of chorea or carotid bruit.  Based on her evaluation of the Veteran, the examiner diagnosed the Veteran with migraine headaches and determined that such headaches resulted in increasing tardiness and absenteeism when it came to the Veteran's occupational duties.  The examiner further noted that these symptoms resulted in decreased concentration; poor social interactions; difficulty following instructions; speech, hearing and vision difficulties; weakness; fatigue and pain.  According to the Veteran, he had missed nine weeks of work in the last twelve months as a result of his headaches.  

VA and private treatment records dated from 2002 to the present time reflect the Veteran's complaints of ongoing headaches.  

As discussed above, the Veteran's migraine headaches are currently rated as 50 percent disabling under Diagnostic Code 8100 for migraine headaches.  Under Diagnostic Code 8100, 50 percent is the highest available rating assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In light of the above, as the highest rating has been awarded, the Board concludes that the Veteran is not entitled to a higher schedular rating.  A 50 percent rating is the maximum schedular rating for migraine headaches under Diagnostic Code 8100.  There are no other diagnostic codes that are applicable.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Because the Veteran is at the maximum schedular rating for headaches (50 percent), there is no legal basis upon which to award a higher schedular rating.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the schedular component of the Veteran's increased rating claim must be denied.  

Although a case may be referred to the Director, Compensation and Pension Service, for consideration of an extraschedular rating, see 38 C.F.R. § 3.321(b)(1) (2013), referral requires that there be symptoms not contemplated by the rating criteria.  Here, all symptoms and resultant debility are specifically contemplated by the criteria for the 50 percent rating that the Veteran is already receiving.  Consequently, referral under § 3.321(b)(1) is not warranted.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to service connection for right ear hearing loss is denied.  

Entitlement to a rating in excess of 10 percent for a facial twitch is denied.  

Entitlement to a rating in excess of 50 percent for migraine headaches is denied.


REMAND

The Veteran contends that he is entitled to service connection for sinusitis and bronchitis as he was treated for both of these conditions during active service and has had sinus problems and bronchitis since his separation from service.  

Turning to the service treatment records, the Board notes that at the January 1990 enlistment examination, the clinical evaluation of the Veteran's mouth, throat, lungs and chest was shown to be normal.  However, further review of the service treatment records document treatment for sinusitis and sinus congestion in March 1990, March 1991 and June 1991.  In addition, a March 1990 Emergency Care and Treatment report reflects that the Veteran was taken to the military hospital, at which time he reported to have a sore throat and cold of four days duration.  After evaluating the Veteran, the treatment provider determined that the Veteran was dehydrated and diagnosed him with bronchitis.  However, sinus x-ray studies taken the following month, during his April 1990 hospitalization for aseptic meningitis, rhabdomyolysis, hepatitis A, viral gastroenteritis, aspiration pneumonia, and reactive depression, were interpreted as "unremarkable."  The Veteran was seen at sick call again in April 1993 with complaints of coughing, body aches and nausea.  The treatment provider noted that the Veteran had a history of bronchitis and upper respiratory infection, recommended that the Veteran undergo a computed tomography angiography (CTA) of the lungs, and assessed the Veteran with "R/O [rule out] bronchitis."  At the December 1993 separation examination, although the clinical evaluation of the Veteran's lungs, chest, ears, nose and throat was shown to be normal, the Veteran did report a positive history of ear, nose and throat trouble in his medical history.  

The post-service record on appeal includes voluminous VA and private clinical records, dated from 1997 to 2014.  Although post-service VA examination reports dated in October 2005 and October 2008 were negative for any sinus or respiratory abnormalities and revealed normal ear, nose and throat (ENT) and pulmonary systems, additional VA and private treatment reflect treatment for multiple episodes of bronchitis, sinusitis, sinus congestion and sinus tenderness throughout the years.  Indeed, a December 1997 VA treatment report reflects the Veteran's complaints of chest and head congestion and a productive cough, and further shows a diagnosis of bronchitis.  A March 2007 VA Emergency (ER) Department note reflects that the Veteran presented with complaints of nasal congestion and sinus problems of one-week duration.  A subsequent VA ER Department note dated in April 2007 reflects that the Veteran was seen again with complaints of sinus pain.  On physical evaluation, the treatment provider diagnosed him with sinusitis.  Treatment records issued by his primary care provider, Dr. E.G., and dated in June 2006, March 2007, October 2007 and June 2009 also document the Veteran's complaints of sinus problems, as well as a diagnosis of sinusitis.  

In a hand-written statement dated in December 2010, the Veteran's primary care provider, Dr. E.G., indicated that he had been treating the Veteran since 2000, and further noted that during several of these visits, he had treated and diagnosed the Veteran with having sinusitis and bronchitis.  According to Dr. E.G., after the Veteran's most recent treatment visit, he decided to refer the Veteran to an ENT specialist for more advanced treatment of his chronic sinusitis and bronchitis.  In December 2010, the Veteran was seen by an ENT specialist, G.A., M.D., who took note of his complaints that his nose becomes congested at night.  After evaluating the Veteran's nasal airway, Dr. G. assessed the Veteran with having turbinate hypertrophy, laryngopharyngeal reflux and obstructive sleep apnea (OSA).  

The Veteran was afforded another VA Nose, Sinus, Larynx and Pharynx Examination in May 2011, at which time he reported a history of recurrent sinus infections and noted to experience difficulty breathing through his nose.  Upon physical examination of the Veteran, the VA examiner observed tenderness in the frontal sinus cavity but did not find evidence of an active sinus disease.  The examiner further noted no signs of nasal obstruction and described the nasal turbinates as "pink and boggy."  The VA examiner further noted that upon auscultation of the lungs, the Veteran had "late expiratory wheezing to [the] anterior and posterior upper lobes" as well as "obvious nasal congestion and [a]lmost non-productive cough."  The examiner also reviewed results from an April 2011 chest x-ray, the findings of which were absent for pneumothorax or pleural effusion and showed the lungs to be clear.  In addition, the examiner reviewed the October 2005 x-ray films of the paranasal sinuses, the impression of which was negative for any objective evidence of an acute disease.  Based on his review of the claims file, as well as his discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having chronic sinusitis and bronchitis with turbinate hypertrophy.  However, after reviewing the December 2010 treatment records issued by Dr. G.A., the VA examiner relied on these examination findings in concluding that the Veteran did not have a sinus problem.  According to the examiner, the Veteran had a diagnosis of obstructive sleep apnea, turbinate hypertrophy and laryngopharyngeal reflux.  The examiner further stated that since the new evidence provided did not show the Veteran to have a current sinus infection, "there can be no relation to his in[-]service treatment for sinusitis, and therefore there can be no nexus."  

Pursuant to the December 2013 Board remand, the Veteran was afforded a VA Nose, Throat, Larynx and Pharynx examination in February 2014.  During the examination, the Veteran provided his medical history and described his current symptoms, to include post-nasal drainage, nasal congestion/stuffiness, and purulent nasal drainage.  The Veteran also reported experiencing maxillary sinus tenderness and chills on an intermittent basis.  According to the Veteran, his last course of antibiotics for a sinus infection had been approximately one month prior to his examination.  Upon physical evaluation of the Veteran, the examiner observed nasal mucosa hyperemic, an abundance of mucopurulent draining and crusting, and "nasal turbinates 1+."  The Veteran also underwent a computed tomography of the head, the results of which revealed the appearance of an old lacunar infarct.  The examiner also reviewed the December 2010 laryngeal endoscopy results, the findings of which revealed an abnormal larynx, normal phonation, and "vocal [chords] with mucosal inflammation and polypoid inflammation of the supraglottic tissue."  

Based on her discussion with, as well as her evaluation of the Veteran, the examiner diagnosed the Veteran with having allergic rhinitis, and commented that this condition "is allergy mediated and not infectious."  According to the examiner, there is no currently diagnosed acute or chronic sinusitis condition.  In reaching this assessment, the examiner acknowledged the service treatment records reflecting the Veteran's complaints of, and treatment for sinusitis, but determined that this type of sinusitis was acute in nature and treatment with antibiotics resulted in clinical resolution of this condition with residuals.  The examiner noted no in-service treatment for, or diagnosis of allergy mediated rhinitis and/or a sinus condition, and further found that the in-service sinus conditions were not evidenced to be a chronic problem at the time of his separation from service, as demonstrated by a normal ear, nose and throat evaluation at the time of the December 1993 separation examination.  According to the examiner, the current sinus condition, diagnosed as allergic rhinitis, was less likely as not incurred in active service.  The examiner based her conclusion on the fact that a diagnosis of allergic rhinitis was first suggested in June 2006, and officially made by a VA physician in May 2007.  According to the examiner, a chronic pattern of allergic rhinitis was first incurred sometime around 2006, twelve years after the Veteran's separation from active duty service.  

The Veteran was also afforded a VA respiratory examination, at which time he described his current symptoms, and reported to experience periods of shortness of breath, as well as tightening sensation in his chest during both hot and cold weather.  The Veteran also described infrequent periods of a productive cough and reported to use over-the-counter medication to help with his "wheezing."  When asked whether the Veteran had any of the following pulmonary conditions, the examiner indicated that he did, but did not provide further information as to what these pulmonary conditions were.  Upon physical examination of the lungs, the examiner noted that the lungs were clear to auscultation and percussion bilaterally.  Based on her review of the claims file, as well as her evaluation of the Veteran, the examiner determined that the clinical evidence was insufficient to establish an acute or chronic respiratory condition or residuals thereof.  According to the examiner, there is no current evidence of an acute or chronic bronchitis condition or residuals thereof.  The examiner based her conclusion on her review of the medical records, which according to her, did not establish a chronic pattern of disability of a bronchial condition incurred during active duty or manifesting to a compensable degree within one year of separation from service.  The examiner acknowledged fleeting episodes of bronchitis during service and subsequent to service, but determined these to be "clearly acute, successfully treated and resolved without clinical residual."  According to the examiner, there has been no chronic bronchitis condition diagnosed or treated since separation, and while there have been episodes of acute upper respiratory infection with subjective chest congestion, shortness of air and cough, these episodes have been treated without evidence of clinical residuals.  

With regard to the claim of service connection for sinusitis, the examiner diagnosed the Veteran's condition as allergic rhinitis, and determined that this disorder was not related to service, she (the examiner) did not provide an etiological opinion concerning the Veteran's previously diagnosed sinusitis, and she did not specify whether this condition was related to his military service.  The Board acknowledges that the VA examiner determined that any in-service notations or complaints of, and treatment provided for, sinusitis, were acute in nature, and had resolved by the time the Veteran separated from service, but a reference was also made to there being some sort of residuals despite the fact that there had been a "clinical resolution."  However, in the December 2013 remand directives, the Board instructed the VA examiner to take into consideration the Veteran's post-service diagnoses of sinusitis as well, and to provide an etiological opinion concerning these diagnoses.  Indeed, private treatment records issued by Dr. E.G., and dated as recently as June 2009, as well as VA treatment records dated as recently as January 2011, reflect ongoing treatment for, and diagnoses of sinusitis.  The examiner was instructed that "[f]or any sinusitis diagnosed on examination, or during the pendency of the claim which has resolved at the time of the examination, [she] should provide an opinion as to whether it is at least as likely as not...that such disability had its onset in service or is otherwise related to the Veteran's military service."  Although the VA examiner ultimately diagnosed the Veteran's condition as allergic rhinosinusitis, she did not acknowledge the post-service diagnoses of sinusitis, nor did she explain whether these diagnoses were also acute episodes which had clinically resolved at the time of the examination.  It is also curious that she commented that there had been residuals of the in-service condition despite "treatment (with antibiotics) and clinical resolution."  In addition, the Board is unclear as to the difference between allergic rhinosinusitis and sinusitis as the examiner did not differentiate between the two to help clarify whether these were separate medical problems, or potentially one and the same.  As such, the Board is also unclear as to whether the previous diagnoses of sinusitis could also have been interpreted as signs or early manifestations of his subsequently diagnosed allergic rhinosinusitis.  

As such, even though the Veteran's sinusitis may be another form of his allergic condition, or may have since resolved since the last time he was treated for this condition, the examiner did not state as such, and the evidence demonstrates that he was diagnosed as having sinusitis during the pendency of the claim.  Thus, the Board finds that a clarifying medical opinion, which considers all of the evidence of record, and which provides an etiological opinion with sufficient rationale and explanation regarding the Veteran's sinusitis or rhinosinusitis is necessary. 

Also, with regard to the Veteran's claim for service connection for bronchitis, although the Veteran may not have had a current diagnosis of bronchitis at the time of the February 2014 VA examination, the evidence reflects that he was diagnosed as having bronchitis throughout the pendency of the appeal.  Indeed, the December 2010 letter issued by Dr. E.G. indicated that the Veteran had recently presented at his office for treatment of his bronchitis.  In addition, the Veteran was diagnosed as having bronchitis as recently as May 2011 during the May 2011 VA examination.  Indeed, in the December 2013 remand directives, the Board instructed the VA examiner that "[f]or any bronchitis diagnosed on examination, or during the pendency of the claim which has resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not...that such disability had its onset in service or is otherwise related to the Veteran's military service. . . ."  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  

Moreover, the Board is unclear as to what type of diagnostic tests and evaluations were conducted at the time of the February 2014 VA examination to determine whether the Veteran had a current diagnosis of bronchitis.  The examiner did not conduct any endoscopies or pulmonary function tests at the time of the examination.  

The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  In light of the inadequate medical conclusion, the Board finds that another medical examination and opinion which considers all of the evidence of record, and which provides an etiological opinion with sufficient rationale and explanation regarding any bronchitis, is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule an examination for the Veteran with a physician with expertise in ENT matters for an opinion regarding the etiology of the Veteran's sinus condition.  The claims folder and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  The examiner should specifically take into consideration the March 1990, March 1991 and June 1991 clinical records that document the Veteran's in-service treatment for sinus problems and nasal congestion.  The examiner should also take into consideration the post-service treatment records reflecting ongoing treatment for, and diagnoses of sinusitis (See VA treatment records dated in March and April 2007 and January 2011 and private treatment records issued by Dr. E.G. and dated in June 2006, March 2007, October 2007 and June 2009.)  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has sinusitis.  For any sinusitis diagnosed on examination, or during the pendency of the claim, even though it may have resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in service or is otherwise related to the Veteran's military service, to include his in-service treatment for sinusitis-like problems.  (The examiner should understand that even if the Veteran's sinusitis has resolved or is now diagnosed as another problem, because the Veteran has been diagnosed during pendency of the claim (since September 2002) the examiner must provide an opinion addressing whether a previous diagnosis of sinusitis made anytime during the pendency of the claim (since September 2002) is/was at least as likely as not related to the Veteran's military service, to include his in-service treatment for sinusitis-like problems.  If it is determined that earlier diagnoses were incorrect, this should be explained.)  If the Veteran has been diagnosed with a condition other than sinusitis, the examiner should provide a medical explanation differentiating between this disorder and sinusitis, and explaining whether the previously diagnosed sinusitis had since resolved, or was an earlier manifestation or variation of the subsequently diagnosed condition.  If the Veteran is diagnosed with a sinus condition that is similar to sinusitis, then the examiner should explain such and provide an opinion as to whether such a problem is traceable to military service.  In answering these questions, the examiner should address the Veteran's assertions of, and documentation reflecting, ongoing treatment for sinusitis-like problems since service.  The examiner must set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

All opinions expressed must be supported by a rationale for why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

2.  Schedule the Veteran for another VA examination with a physician who specializes in the respiratory system if possible.  The claims folder and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration the March 1990 clinical report that documents the Veteran's in-service treatment for bronchitis.  The examiner should also take into consideration the December 1997 treatment report and the May 2011 VA examination report, both of which reflect a diagnosis of bronchitis.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a diagnosis of acute and/or chronic bronchitis.  For any bronchitis diagnosed on examination, or during the pendency of the claim which has resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in service or is otherwise related to the Veteran's military service, to include his in-service treatment for bronchitis.  (The examiner should understand that even if the Veteran's bronchitis has since resolved, if the Veteran was diagnosed as having bronchitis anytime during the pendency of the claim (since September 2002) he or she must provide an opinion addressing whether a previous diagnosis of bronchitis made anytime during the pendency of the claim (since September 2002) is/was at least as likely as not related to the Veteran's military service, to include his in-service treatment for bronchitis.  If it is determined that earlier diagnoses were incorrect, this should be explained.)  In answering this question, the examiner should address the Veteran's assertions of, and documentation reflecting, ongoing treatment since service.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

The examiner should provide a rationale on which his or her opinions are based.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


